Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 1 of 12 PageID: 221




NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                      :
    SHORE OPTIONS INC. d/b/a REMAX,                   :
                                                      :
                   Plaintiff,                         :         Civil No. 20-03835 (RBK/JS)
                                                      :
            v.                                        :         OPINION
                                                      :
    GREAT AMERICAN INSURANCE GROUP                    :
    AND ABC CORPORATIONS 1–5,                         :
                                                      :
                   Defendants.                        :
                                                      :

KUGLER, United States District Judge:

        This matter comes before the Court upon Plaintiff’s Motion to Remand (Doc. 4) and

Defendant’s Motion to Dismiss (Doc. 5).

I.      Background

        This action arises out of an insurance coverage dispute. Plaintiff Shore Options, Inc. d/b/a

Remax (“Shore Options”) is a real estate office selling residential real estate in New Jersey. (Doc.

1-1, “Compl.” at 1 1.) On December 10, 2019, a Shore Options agent met with an individual, A.

Grey LeCuyer, at one of Shore Options’ properties. (Id. at 2.) The property had a lockbox on the

door. (Id.) The Shore Options agent allowed Mr. LeCuyer access to the property and escorted him

around the first floor. (Doc. 1-1, Ex. B, “LeCuyer Compl. at 3.) The agent then escorted Mr.

LeCuyer to the basement door. (Id.) Mr. LeCuyer began descending the stairs, however, when Mr.

LeCuyer stepped onto the last step, the step snapped in half and collapsed. (Id.) Mr. LeCuyer was



1
 Because the paragraph numbers in the Complaint are repeated, the Court instead refers to page numbers
for clarity.

                                                  1
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 2 of 12 PageID: 222




injured. (Id.) Soon after, Mr. LeCuyer filed suit in New Jersey state court against Shore Options,

in a case captioned LeCuyer v. M & T Bank, et al. Mr. LeCuyer claims that his damages include

“severe and permanent personal injuries, including . . . a fracture of the right fifth metatarsal with

delayed and improper healing,” “great mental and physical pain and suffering,” the possibility of

needing to “expend large sums of money for medical care related to his injuries,” as well as

“substantial wage loss.” (Id. at 8.)

        Upon receiving notice of the action in LeCuyer, Shore Options sought coverage for the

claim from its insurer, Defendant Great American Insurance Group (“Great American”), pursuant

to their Real Estate Professional Errors and Omissions Insurance Policy (Doc. 1-1, Ex. A, “the

Policy”). The Policy provides coverage for the following:

        [A]ll sums . . . that the Insured becomes legally obligated to pay . . . as a result of a
        Claim . . . by reason of an act or omission, including Personal Injury, in the
        performance of Real Estate Professional Services by an Insured, including any
        Drone Claims, Lock Box Claims or Open House Claims[.]

(Id. at 1.) The Policy defines “Personal Injury” as “injury other than Bodily Injury arising out of

one or more [enumerated] offenses by reason of an act or omission by an Insured in the

performance of Real Estate Professional Services.” (Id. at 4.) Thus, the Policy excludes Bodily

Injury from coverage. The Policy defines “Bodily Injury” as “physical injury . . . sustained by any

person” including “mental illness, mental anguish, emotional distress, pain, suffering, or shock[.]”

(Id. at 1.)

        The Policy includes three exceptions to the exclusion of “Bodily Injury” claims: “Drone

Claims,” “Lockbox Claims,” and “Open House Claims.” For purposes of these motions, the only

relevant exception is the exception for lockbox claims. This exception applies to “any Claim

arising out of an Insured’s distribution, maintenance, operation[,] or use of a keyless entry system




                                                   2
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 3 of 12 PageID: 223




or similar device used to gain access when showing properties[.]” (Id. at 3.) Such claims are not

excluded from the Policy.

       Great American denied Shore Options’ request for coverage, citing the Policy exclusions.

Shore Options consequently filed this suit in the Superior Court of New Jersey, seeking a

declaratory judgment stating that Great American is obligated to provide coverage for the claims

asserted by Mr. LeCuyer in LeCuyer v. M & T Bank, et al. Great American removed the case to

federal court, asserting diversity jurisdiction under 28 U.S.C. § 1332(c). (See Doc. 1.) Shore

Options subsequently filed a Motion to Remand. (Doc. 4, “Mot. to Remand.”) Great American

filed an Opposition (Doc. 6, “Opp. to Remand”), and Shore Options filed a Reply in Support of its

Motion to Remand (Doc. 11, “Remand Reply.”) With the Remand Motion pending, Great

American additionally filed a Motion to Dismiss. (Doc. 5, “Mot. to Dismiss.”) Shore Options filed

an Opposition (Doc. 10, “Opp. to Mot. to Dismiss”), and Great American filed a Reply in Support

of its Motion to Dismiss (Doc. 14, “Mot. to Dismiss Reply.”)

II.    Legal Standard

       A. Motion to Remand

       Pursuant to 28 U.S.C. § 1441(a), a defendant may remove an action filed in state court to

a federal court with original jurisdiction over the action. Once an action is removed, a plaintiff

may challenge removal by moving to remand the case back to state court. Id. A case that is removed

shall be remanded to state court “[i]f at any time before final judgment it appears that the district

court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c). Where a complaint does not raise a

question of federal law, a district court may properly exercise subject matter jurisdiction only if

the amount in controversy exceeds the value of $75,000 and diversity exists among the adverse

parties. See 28 U.S.C. § 1332(a). For purposes of diversity jurisdiction, “a corporation shall be



                                                 3
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 4 of 12 PageID: 224




deemed to be a citizen of every State and foreign state by which it has been incorporated and of

the State or foreign state where it has its principal place of business.” 28 U.S.C. § 1332.

        The Third Circuit has provided a “roadmap” for evaluating whether a case removed from

state court should be remanded because the amount in controversy does not exceed $75,000. See

Frederico v. Home Depot, 507 F.3d 188, 196 (3d Cir. 2007). First, if the parties dispute

jurisdictional facts, the party carrying the burden of proof must establish federal jurisdiction by a

preponderance of the evidence. Id. at 194 (citing McNutt v. Gen. Motors Acceptance Corp., 298

U.S. 178 (1936)). Second, if jurisdictional facts are not in dispute, or the court is satisfied with the

sufficiency of the jurisdictional proof, the analysis turns to whether the jurisdictional amount is

met with “legal certainty.” Frederico, 507 F.3d at 196.

        The legal certainty test has two alternative strands. Id. If the complaint “specifically avers

that the amount sought is less than the jurisdictional minimum,” a defendant “seeking removal

must prove to a legal certainty that [the] plaintiff can recover the jurisdictional amount.” Id. at

196–97 (relying on Morgan v. Gay, 471 F.3d 469 (3d Cir. 2006)). A plaintiff is entitled to this

deferential standard only if the complaint “specifically (and not impliedly) and precisely (and not

inferentially) states that the amount sought” shall not exceed the jurisdictional minimum. Id. at

196. Alternatively, if the “plaintiff has not specifically averred in the complaint that the amount in

controversy is less than the jurisdictional minimum,” then “the case must be remanded if it appears

to a legal certainty that the plaintiff cannot recover the jurisdictional amount.” Id. at 197 (emphasis

in original) (relying on Samuel–Bassett v. KIA Motors Am., Inc., 357 F.3d 392 (3d Cir. 2004)).

        B. Motion to Dismiss

        When deciding a motion to dismiss a claim pursuant to Federal Rule of Civil Procedure

12(b)(6), the court limits its review to the face of the complaint. Barefoot Architect, Inc. v. Bunge,



                                                   4
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 5 of 12 PageID: 225




632 F.3d 822, 835 (3d Cir. 2011). The court must accept as true all well-pleaded factual allegations

and must construe them in the light most favorable to the nonmoving party. Phillips v. Cty. of

Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). In other words, a complaint is sufficient if it contains

enough factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). “The inquiry is not whether plaintiff will ultimately prevail in a trial on the merits, but

whether [he or she] should be afforded an opportunity to offer evidence in support of [his or her]

claims. In re Rockefeller Ctr. Prop., Inc., 311 F.3d 198, 215 (3d Cir. 2002). However, legal

conclusions and “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

        To determine whether a complaint is plausible on its face, courts conduct a three-part

analysis. Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court must

“tak[e] note of the elements a plaintiff must plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at

675). Second, the court should identify allegations that, “because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at 131 (quoting Iqbal, 556 U.S. at

680). Finally, “where there are well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an entitlement for relief.” Id.

(quoting Iqbal, 556 U.S. at 680). This plausibility determination is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679. A complaint cannot survive where a court can infer only that a claim is merely possible

rather than plausible. Id.

        In deciding a motion to dismiss, the court may rely on “the complaint, attached exhibits,

and matters of public record” without converting the motion to one of summary judgment. Sands



                                                  5
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 6 of 12 PageID: 226




v. McCormick, 502 F.3d 263, 268 (3d Cir. 2007). Accordingly, in adjudicating this Motion, the

Court will rely on the Complaint and its attached exhibits: (1) the insurance policy at-issue and (2)

the Complaint in LeCuyer v. M & T Bank, et al.

III.   Discussion

       A. Motion to Remand

       Shore Options moves to remand the case to state court, arguing that Great American has

failed to meet the diversity requirements of 28 U.S.C. § 1332(a) for two reasons: (1) the amount

in controversy standard has not been met, and (2) the parties are not diverse. The Court addresses

each argument in turn.

           1. Amount in Controversy

       First, Shore Options argues that “Great American is unable to meet the amount in

controversy requirement.” (Mot. to Remand at 6.) Although declaratory judgment actions do not

directly involve the award of monetary damages, “it is well established that the amount in

controversy [in such actions] is measured by the value of the object of the litigation.” Auto-Owners

Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 397–98 (3d Cir. 2016); see also 14AA Charles Alan

Wright et al., Federal Practice & Procedure § 3708 (4th ed. 2016) (“With regard to actions seeking

declaratory relief, the amount in controversy is the value of the right or the viability of the legal

claim to be declared, such as a right to indemnification or a duty to defend.”). Here, Shore Options

seeks a declaratory judgment stating that Great American is obligated to provide coverage for Mr.

LeCuyer’s claims asserted against Shore Options. Accordingly, the value of the object of this

litigation is the value of Mr. LeCuyer’s claim in LeCuyer v. M & T Bank, et al.

       Neither Mr. LeCuyer nor Shore Options has limited damages below the jurisdictional

limit—therefore this case may only be remanded if it appears to a “legal certainty” that Mr.



                                                 6
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 7 of 12 PageID: 227




LeCuyer could not recover the jurisdictional amount for his personal injury claim. Frederico, 507

F.3d at 197. This Court has on many occasions held that personal injury cases alleging “severe and

permanent” injuries will be removable absent proof to a “legal certainty” that the amount in

controversy cannot exceed $75,000. See, e.g., Briggs v. Target Corp., No. 14-7165, 2015 WL

1145127, at *4 (D.N.J. Mar. 13, 2015); Clark v. J.C. Penny, No. 08–4083, 2009 WL 1564175, at

*3–4 (D.N.J. June 1, 2009); Fields v. Zubkov, No. 08–2016, 2008 WL 4447098, at *4 (D.N.J. Sept.

26, 2008). Indeed, “most removed personal injury cases will likely remain in federal court even if

they involve a very minor injury—unless the plaintiff limits her damages below the jurisdictional

limit.” Fields, 2008 WL 4447098, at *4. Courts will seldom remand a personal injury claim absent

a waiver by the plaintiff capping damages at $75,000. Avant v. J.C. Penny, No. 07–1997, 2007

WL 1791621, at *2 (D.N.J. June 19, 2007).

       Here, Mr. LeCuyer seeks damages for “severe and permanent personal injuries, including

. . . a fracture of the right fifth metatarsal with delayed and improper healing,” “great mental and

physical pain and suffering,” the possibility of needing to “expend large sums of money for

medical care related to his injuries,” as well as “substantial wage loss.” (LeCuyer Compl. at 8.)

Based on the totality of the alleged injuries, as well as the failure to cap damages at $75,000, the

Court cannot say to a legal certainty that Mr. LeCuyer could not recover $75,000. Because the

value of the declaratory relief is measured by the value of the underlying claim, the Court finds

that the amount in controversy requirement has been satisfied.

       Shore Options argues that because Mr. LeCuyer’s initial settlement demand was $45,000

—less than the jurisdictional threshold—the case must be remanded. (Mot. to Remand at 6.)

However, a settlement offer “is not the proper amount to take into consideration in calculating the

amount in controversy.” Russ v. Unum Life Ins. Co., 442 F. Supp. 2d 193, 199 (D.N.J. 2006).



                                                 7
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 8 of 12 PageID: 228




Indeed, the offer has no bearing on whether a reasonable jury could award damages in excess of

that amount. See Fusco v. Nationwide Ins. Co., No. CIV.A. 95-5760, 1995 WL 709921, at *2 (E.D.

Pa. Nov. 22, 1995) (“The amount in controversy refers to the value of the claim being litigated,

not to amounts offered in settlement”) (internal citation omitted). Thus, Shore Options’ reliance

on Mr. LeCuyer’s $45,000 settlement offer is misplaced. The Court finds that the amount in

controversy requirement is satisfied.

           2. Diversity of Citizenship

       Second, Shore Options argues that there is no diversity of citizenship because 28 U.S.C. §

1332(c)(1) applies. (Mot. to Remand at 6.) Under this Section, “in any direct action against the

insurer of a policy of contract of liability insurance, whether incorporated or unincorporated, to

which action the insured is not joined as a party-defendant, such insurer shall be deemed a citizen

of . . . every State and foreign state of which the insured is a citizen.” 28 U.S.C. § 1332(c)(1).

       Shore Options argues that because Great American is an insurance company, it is therefore

deemed to be a citizen of the state of its insured. This assertion is incorrect. Section 1332(c) only

applies in an action by a third party against an insurer. Here, this is a coverage action filed by an

insured plaintiff against its insurer. In fact, this Circuit has expressly rejected Shore Options’

argument, noting that this exact “contention is meritless.” McGlinchey v. Hartford Acc. & Indem.

Co., 866 F.2d 651, 652–53 (3d Cir. 1989) (citing Myers v. State Farm Ins. Co., 842 F.2d 705, 707

(3d Cir.1988)). Accordingly, the Court rejects this argument. Because Shore Options does not

otherwise challenge the diversity of citizenship between the parties, the Court finds that this

requirement has been satisfied.




                                                  8
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 9 of 12 PageID: 229




       In sum, the Court finds that there is diversity of citizenship and the amount in controversy

exceeds $75,000. Accordingly, the Court may exercise jurisdiction under Section 1332(c), and the

Motion to Remand is denied.

       B. Motion to Dismiss

               1. Motion to Dismiss the Request for Declaratory Judgment

       Great American argues that the case should be dismissed because a plain reading of the

Policy’s terms establishes that Mr. LeCuyer’s Claim is not covered. (Mot. to Dismiss at 1.) As an

initial matter, the Court notes that, for purposes of this Motion, the parties agree on the facts of the

case. The parties only dispute the legal consequences of the words of the Policy. Interpretation of

an insurance policy is a question of law. Ramara, Inc. v. Westfield Ins. Co., 814 F.3d 660, 674 (3d

Cir. 2016). Accordingly, this issue may be determined at the motion to dismiss phase.

       A court exercising diversity jurisdiction over an insurance dispute must apply state

substantive law. See Erie R. Co. v. Tompkins, 304 U.S. 64, 64 (1938). The parties in the present

case submit that New Jersey law applies. Under New Jersey law, an insurance policy is “interpreted

according to its plain and ordinary meaning.” Voorhees v. Preferred Mat. Ins. Co., 607 A.2d 1255,

1260 (N.J. 1992). Where the language of the policy is clear and unambiguous, “the court is bound

to enforce the policy as it is written.” Royal Ins. Co. v. Rutgers Cas. Ins. Co., 638 A.2d 924, 927

(N.J. Super. Ct. App. Div. 1994). The court “should not write for the insured a better policy of

insurance than the one purchased.” Buczek v. Continental Cas. Ins. Co., 378 F.3d 284, 288 (3d Cir.

2004) (citing Vassiliu v. Daimler Chrysler Corp., 839 A.2d 863, 867 (N.J. 2004)). Where the terms

of the policy are ambiguous, however, the ambiguity is ordinarily resolved in favor of the insured.

See Benjamin Moore & Co. v. Aetna Cas. & Sur. Co., 843 A.2d 1094, 1103 (N.J. 2004). However,

ambiguities will not be forced into an insurance policy nor will the words of an insurance policy



                                                   9
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 10 of 12 PageID: 230




be artfully construed to include a type of coverage outside the scope and nature of the policy in

question. Id.

       Exclusions within an insurance policy are narrowly interpreted and construed in accord

with the objectively reasonable expectations of the insured. Princeton Ins. Co. v. Chunmuang, 151

N.J. 80, 95, 698 A.2d 9 (1997). Although exclusionary clauses are construed narrowly, they will

be applied where they are “specific, plain, clear, prominent, and not contrary to public policy.”

Ashrit Realty LLC v. Tower Nat’l Ins. Co., A-1647-13T4, 2015 WL 248490, at *4 (N.J. Super. Ct.

App. Div. Jan. 20, 2015) (citing Homesite Ins. Co. v. Hindman, 992 A.2d 804, 807 (N.J. Super.

Ct. App. Div. 2010)).

       Great American contends that it is not required to provide coverage to Shore Options

because the “Bodily Injury” exclusion applies to Mr. LeCuyer’s Claim. (Mot. to Dismiss at 6.) By

its plain terms, the Bodily Injury exclusion applies to “any Claim . . . based on or arising out of

Bodily Injury.” (Policy at 6.) “Bodily Injury” is defined as a “physical injury . . . sustained by any

person” as well as “mental illness, mental anguish, emotional distress, pain, suffering[,] or shock

sustained by any person, whether or not resulting from physical injury . . . of such person.” (Id. at

1.)

       There is no doubt that Mr. LeCuyer’s Complaint falls squarely within the Bodily Injury

exclusion. Mr. LeCuyer alleges that he was touring Shore Options’ property and stepped on a

faulty basement stair. (LeCuyer Compl. at 3.) When the stair broke, Mr. LeCuyer was injured and

suffered “a fracture of the right fifth metatarsal, with delayed and improper healing,” causing him

to “undergo great mental and physical pain and suffering.” (Id. at 7.) By a reading of the plain

language of the Policy, Mr. LeCuyer’s ailments amount to Bodily Injury as defined and thus fit

squarely within the coverage exclusion.



                                                 10
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 11 of 12 PageID: 231




        Therefore, the only question is whether an exception to the exclusion applies that would

allow Shore Options to nevertheless receive coverage. Although there are three exceptions to the

Bodily Injury exclusion, only one exception is even potentially applicable—the lockbox exception.

Under this exception, “Claim[s] arising out of an Insured’s distribution, maintenance, operation[,]

or use of a keyless entry system or similar device used to gain access when showing properties”

may still be covered by Great American. (Policy at 3.) Shore Options contends that “[a]t the time

of the accident that is [the] subject of the Lecuyer [sic] Complaint, the property . . . had a lock[]box

on it.” (Compl. at 2.) Thus, Shore Options alleges that the Policy requires Great American to

provide coverage because Mr. LeCuyer’s claim arises out of its operation or use of a lockbox.

(Opp. to Mot. to Dismiss. at 3.)

        For purposes of this Motion, both parties agree that there was a lockbox on the door of the

property at the time of the accident. Therefore, the only issue to determine is whether the Bodily

Injury arose from the use of the lockbox. The Court finds that nothing in Mr. LeCuyer’s Complaint

or Shore Options’ Complaint indicates that Mr. LeCuyer’s bodily injury arose out of his use or

operation of the lockbox system. Mr. LeCuyer’s Complaint never mentions any use of a lockbox

or keyless entry system. (See generally LeCuyer Compl.) Moreover, his Complaint alleges that it

was Shore Options’ agent who gave him access to the property. (Id. at 3.) Further, Mr. LeCuyer’s

injuries occurred well after he gained access to the property. (Id.) Finally, there is no indication

that there is any causal connection between the lockbox and Mr. LeCuyer’s injury. Shore Options

does not allege any facts in its Complaint to refute these findings. Thus, the Court finds that Mr.

LeCuyer’s physical and mental injuries are entirely unrelated to any use or operation of the lockbox

on the property, and the Lockbox Exception does not apply.




                                                  11
Case 1:20-cv-03835-RBK-JS Document 15 Filed 09/21/20 Page 12 of 12 PageID: 232




       Accordingly, the Court finds that Mr. LeCuyer’s Claim is outside the scope of the Policy.

Therefore, Great American is not obligated or required to provide coverage under the terms of the

Policy for the claim arising in LeCuyer v. M&T Bank, et al. Thus, the Court grants the Motion to

Dismiss the claims for declaratory relief.

               2. Motion to Dismiss the Bad Faith Claim

       Great American also moves to dismiss Shore Options’ bad faith claim. (Mot. to Dismiss at

9.) In order to state a claim for bad faith denial of insurance coverage, a plaintiff must allege the

following: (1) the insurer lacked a reasonable basis for denying benefits, and (2) the insurer knew

or recklessly disregarded the lack of a reasonable basis for denying the claim. Pickett v. Lloyd’s,

621 A.2d 445, 445 (N.J. 1993). However, if “a claim is fairly debatable, no liability in tort will

arise.” Id. at 453 (internal citation and quotation omitted). Moreover, there can be no bad faith

claim for denial of coverage if the insurer was correct as a matter of law in denying coverage.

Frog, Switch & Mfg. Co., Inc. v. Travelers Ins. Co., 193 F.3d 742, 751 n.9 (3d Cir. 1999). Because

the Court has found that Great American was not obligated to provide coverage under the terms of

the Policy, the bad faith claim similarly fails. The Court grants the Motion to Dismiss this claim.

IV.    Conclusion

       For the reasons contained herein, the Motion to Remand (Doc. 4) is denied and the Motion

to Dismiss (Doc. 5) is granted. An accompanying Order shall issue.




Dated: 09/21/2020                                                      /s/ Robert B. Kugler
                                                                       ROBERT B. KUGLER
                                                                       United States District Judge




                                                 12
